Case 4:19-cv-03416 Document1 Filed on 09/10/19 in TXSD Page 1 of 4

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

IStri cpus
IN THE UNITED STATES DISTRICT COURT Bre got Texas

SEP 10 apg
DISTRICT OF TEXAS ;

aVid J Bradley

FOR THE _Sourasan

 

Clerk of Courg
HOUSTON DIVISION

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

JACKIE WORN SPZED T.D.-C-J. PACK ONBTRUSTY CAMP
CURRENT PLACE OF CONFINEMENT

 

 

PETITIONER
(Full name of Petitioner)

 

 

  

 

 

1734817
VS. .
IS AND PAROLES PRISONER ID NUMBER
gO ARE Wes VIS SIGHPOWER,
TROY #O%, ED ROBSRESON, SAD: MARS? MOBARLY
10537-3 .
RESPONDENT CASE NUMBER

(Name of TDCI Director, Warden, Jailor, or

(Supplied by the District Court Clerk)

authorized person having custody of Petitioner)

 

INSTRUCTIONS - READ CAREFULLY

 

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form. —

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition. .

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

 
Case 4:19-cv-03416 Document1 Filed on 09/10/19 in TXSD Page 2 of 4

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

Oo A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

Ol A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

O A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

Kk] = Other: .DENTED MAND. SUPV.AFTER1003 (Answer Questions 1-4, 10-11 & 20-25)

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

 

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack:

 

316 DISTRICT COURT OF HUTCHINSON COUNTY, TEXAS

 

 

 

 

2. Date of judgment of conviction:24Th day of April, 2012
3. Length ofsentence:D.W.I. ll years, April 21, 2012
4, Identify the docket numbers (if known) and all crimes of which you were convicted that you wish

to challenge in this habeas action: 10537-A

 

 
Case 4:19-cv-03416 Document1 Filed on 09/10/19 in TXSD Page 3 of 4

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5.

10.

11.

What was your plea? (Check one) LO Not Guilty XI Guilty XO Nolo Contendere
Kind of trial: (Check one) O Jury Judge Only

Did you testify at trial? 1 Yes No
Did you appeal the judgment of conviction? DJ Yes BINo
If you did appeal, in what appellate court did you file your direct appeal? Ma pe

Nene Cause Number (ifknown): Ua vPp
What was the result of your direct appeal (affirmed, modified orreversed)?__ [land

 

What was the date of that decision? Uo ne.

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised: fp ye.

 

Result: Wanye.
Date of result: nlwnde, Cause Number (ifknown): fla Ase.

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: f\ lani0

Date of result: Wensd,

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. Yes DINo

If your answer to 10 is “Yes,” give the following information:
Name ofcourt:316 District Court of Hutchinson, County, Texas

Nature of proceeding: DENIED MAND.SUPV.4FTER ACCRUING 100% of SENTENCE.

 

Cause number (ifknown): _10537 - A.
wres 4:19-cv-03416 Dgcu enis Filed on O§ /10/19 in TXS ne e 4 of 4
erefore, petitioner prays that the Court grant hi e relief to w ay be entitled.

 

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

A UA {A ot 3 a Q20/9 (month, day, year).

Executed (signed) on Mijtz oh 2? QOL G (date).

 

Petitioner’s current address: PACK ONE TRUSTY CAMP 2400 Wallace Pack

 

 

Rd. NAVASOTA, TEXAS 77868

 

-10-
